Exhibit 10.20

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Employment Agreement”), effective as of, and
contingent upon, the effectiveness of the registration statement for Employer’s
initial public offering  (“Agreement Effective Date”), is made by and between
Aclaris Therapeutics, Inc., a corporation organized under the laws of the State
of Delaware (“Employer”) and Frank Ruffo  (“Executive”).

WHEREAS, Executive desires to continue to provide services to Employer and
Employer desires to continue to retain the services of Executive;

WHEREAS, in consideration of Executive’s employment by Employer for more than
three (3) years prior to the Agreement Effective Date, Employer and Executive
desire to enter this Employment Agreement and formalize the terms and conditions
of Executive’s employment with Employer; and

WHEREAS, this Agreement has been duly approved and its execution has been duly
authorized by the Compensation Committee of Employer’s Board of Directors.

NOW, THEREFORE, Employer and Executive hereby agree as follows:

1
EMPLOYMENT

1.1 General. Employer hereby agrees to continue to employ Executive in the
capacity of Chief Financial Officer.   Executive hereby accepts such continued
employment upon the terms and subject to the conditions herein contained.

1.2 Authority and Duties. Executive shall have full responsibility as the Chief
Financial Officer of Employer and all authority normally accorded to such
position. Executive agrees to perform such duties and responsibilities
commensurate with the position of Chief Financial Officer as may reasonably be
determined by the Board of Directors of Employer (the “Board”).

1.2.1 Reporting. During Executive’s employment with Employer, Executive will
report directly to, and take direction from, the Chief Executive Officer (the
“CEO”).

1.2.2 Time to Be Devoted to Employment. During Executive’s Employment with
Employer, Executive shall diligently devote his efforts, business time,
attention and energies to the business of Employer will not, while employed by
Employer, undertake or engage in any other employment, occupation or business
enterprise that would interfere with Executive’s responsibilities and the
performance of Executive’s duties hereunder except for (i) reasonable time
devoted to volunteer services for or on behalf of such religious, educational,
non-profit and/or other charitable organization as Executive may wish to serve,
(ii) reasonable time devoted to activities in the non-profit and business
communities consistent with Executive’s duties; and (iii) such other activities
as may be specifically approved by the Board.  This restriction shall not,
however, preclude Executive (x) from owning less than one percent (1%) of the
total outstanding shares of a publicly traded company, or (y) from employment or
service in

1

 



 

any capacity with Affiliates of Employer.  As used in this Agreement,
“Affiliates” means an entity under common management or control with Employer.

1.3 Other Responsibilities. Notwithstanding Section 1.2.2 above, the Board
expressly grants Executive the right to (i) provide services as a member (or
such other such role as he may later serve) of NeXeption, Inc. and its
affiliated entities; (ii) provide services to Alexar Therapeutics, Inc.; and
(iii) perform services, if necessary, for companies other than Employer, in
connection with his ownership interests in such companies; provided that the
provision of such services does not adversely affect his performance of services
hereunder and does not otherwise result in a material breach hereunder.

1.4 Location of Employment. Executive’s principal place of employment during his
employment with Employer shall be in Malvern, Pennsylvania or such other
location as Employer and Executive shall agree.

2
COMPENSATION AND BENEFITS

2.1 Salary. Employer will pay to Executive an annual base salary of two hundred
forty thousand, four hundred fifty-three Dollars and fifty Cents ($240,453.50),
payable subject to standard federal and state payroll withholding requirements
in accordance with the regular payroll practices of Employer (“Base Salary”).
The annual Base Salary may be increased (but not decreased) during the term of
this Employment Agreement by the Board in its sole discretion.

2.2 Additional Compensation. In addition to the salary set forth in Section 2.1,
Executive shall be entitled to receive a cash bonus in accordance with the terms
of this Section 2.2. For each fiscal year of Employer, beginning January 1,
during the Employment Term (as defined in Section 2.4 hereof),  Executive shall
be eligible to receive a cash bonus based on (i) the “Annual Bonus Expectancy
Amount,” which shall be an amount equal to thirty percent (30%) of Executive’s
Base Salary for the applicable fiscal year, and (ii) Executive’s attainment of
performance targets and other reasonable criteria established by the Board, to
the extent possible, by the end of the first month of such fiscal year.
Depending on the targets and criteria which are achieved or met, the amount of
the cash bonus actually payable to Executive for each fiscal year will be an
amount from zero to and including the Annual Bonus Expectancy Amount. Any cash
bonus amount payable pursuant to this Section 2.2 shall be paid to Executive as
soon as practicable, but in no event later than two and one-half (2 1/2) months,
following the end of the fiscal year to which it relates. It is explicitly
agreed and understood that cash bonuses under this Section 2.2 are to be payable
only if, and to the extent, that the Board in its judgment determines Employer
has adequate cash flow and is adequately capitalized to support such payment.

2.3 Executive Benefits. In addition to the salary and additional compensation
set forth in Sections 2.1 and 2.2, Executive shall also be entitled to the
following benefits during Executive’s employment hereunder:

2.3.1 Expenses. Employer will promptly reimburse Executive for expenses he
reasonably incurs in connection with the performance of his duties (including
business travel and

2

 



 

entertainment expenses), in accordance with Employer’s standard expense
reimbursement policy, as the same may be modified by Employer from time to time;
provided, however, that Executive has provided Employer with documentation of
such expenses in accordance with the Employer’s expense reimbursement policies
and applicable tax requirements.  For the avoidance of doubt, to the extent that
any reimbursements payable to Executive are subject to the provisions of Section
409A of the Code:  (a) any such reimbursements will be paid no later than
December 31 of the year following the year in which the expense was incurred,
(b) the amount of expenses reimbursed in one year will not affect the amount
eligible for reimbursement in any subsequent year, and (c) the right to
reimbursement under this Agreement will not be subject to liquidation or
exchange for another benefit.

2.3.2 Employer Plans. Executive will be eligible to participate on the same
basis as similarly situated employees in Employer’s employee benefit plans and
programs,  as they may be interpreted, adopted, revised or deleted from time to
time in Employer’s sole discretion, subject to and on a basis consistent with
the terms, conditions and overall administration of such plans and programs. All
matters of eligibility for coverage or benefits under any benefit plan shall be
determined in accordance with the provisions of such plan.  Employer retains the
unilateral right to amend, modify or terminate any of its employee benefit plans
and programs at any time.

2.3.3 Vacation. Executive shall be eligible for paid vacation leave (not
including regular holidays) consistent with the needs of the business. Vacation
must be scheduled at those times convenient to Employer’s business as reasonably
determined by the CEO.

2.3.4 Coverage. Nothing in this Employment Agreement shall prevent Executive
from participating in any other compensation plan or benefit plan made available
to him by Employer.

2.3.5 Withholding. All compensation shall be subject to withholding of taxes and
deductions of other amounts as may be required by law.

2.4 Employment Term.  Unless earlier terminated pursuant to Section 3.1,
Executive’s employment by Employer pursuant to this Employment Agreement shall
continue until the second anniversary of the Agreement Effective Date (the
“Initial Term”). Thereafter, this Employment Agreement shall be automatically
renewed for successive one (1) year periods (the Initial Term, together with any
subsequent employment period being referred to herein as the “Employment Term”);
provided, however, that either party may elect to not renew this Employment
Agreement by written notice to such effect delivered to the other party at least
ninety (90) days prior to expiration of the Initial Term or the Employment Term.

3
TERMINATION OF EMPLOYMENT

3.1 Events of Termination. Executive’s employment with Employer will terminate
upon the occurrence of any one or more of the following events:



3

 



 

3.1.1 Death. In the event of Executive’s death, Executive’s employment will
terminate on the date of death.

3.1.2 Disability. In the event of Executive’s Disability (as hereinafter
defined), Employer will have the option to terminate Executive’s employment by
giving a notice of termination to Executive. The notice of termination shall
specify the date of termination, which date shall not be earlier than thirty
(30) calendar days after the notice of termination is given. For purposes of
this Employment Agreement, “Disability” means the failure or inability of
Executive to substantially perform, with or without reasonable accommodation,
his duties hereunder for an aggregate of ninety (90) calendar days during any
consecutive three hundred sixty-five (365) day period as a result of a physical
or mental illness or injury, as determined in good faith by the Board upon the
advice of an independent physician experienced in treating the condition(s)
allegedly giving rise to the disability.  This definition shall be interpreted
and applied consistent with the Americans with Disabilities Act, the Family and
Medical Leave Act, and other applicable law.

3.1.3 Termination by Employer for Cause. Employer may, at its option, terminate
Executive’s employment for Cause by unilateral action of the Board of Directors
upon giving a notice of termination to Executive. “Cause” shall mean (i)
Executive’s conviction of, or guilty plea to, a crime of moral turpitude
(whether or not a felony) or a felony (other than traffic violations); (ii) any
act(s) or omission(s) by Executive which constitutes gross negligence or a
material breach of Executive’s duty of loyalty; (iii) any material breach by
Executive of Employer’s personnel policies, including those prohibiting acts of
discrimination, harassment or retaliation; (iv) any act constituting dishonesty,
fraud, immoral or disreputable conduct; (v) refusal to follow or implement a
clear and reasonable directive of Employer; (vi) breach of fiduciary duty; or
(vii) a material violation or breach by Executive of this Employment Agreement
(other than an event described in the foregoing clauses (i) through
(vi)) or any other agreement between the parties.

3.1.4 Without Cause By Employer. Employer may, at its option, terminate
Executive’s employment for any reason whatsoever (other than for the other
reasons set forth above in this Section 3.1 that would constitute “Cause” to
terminate) by giving a notice of termination to Executive, and Executive’s
employment shall terminate on the later of the date the notice of termination is
given or the date set forth in such notice of termination.

3.1.5 By Executive. Executive may, at any time, terminate Executive’s employment
for any reason whatsoever by giving a notice of termination to Employer.
Executive’s employment shall terminate on the earlier of (i) the date, following
the date of the notice of termination, upon which a suitable replacement for
Executive is found by the Employer or upon which Employer makes a determination,
in its sole discretion, that Executive’s duties shall be undertaken by other
employees of Employer, (ii) thirty (30) calendar days after the date of receipt
by Employer of the notice of termination, or (iii) such earlier date as the
Employer and Executive shall agree.

3.1.6 Termination Upon Non-Renewal. Either party may terminate this Employment
Agreement and Executive’s employment hereunder by providing the other party
notice in accordance with Section 2.4 above, in which case this Employment
Agreement and

4

 



 

Executive’s employment hereunder shall terminate on the last date of the Initial
Term or the Employment Term, as the case may be. For the avoidance of doubt,
Executive shall continue to be employed by Employer, on the same terms  and
conditions as set forth in this Employment Agreement during the ninety (90)-day
notice period provided by either party to the other party in accordance with
Section 2.4 above, unless, Employer, in its sole discretion determines that it
does not want Executive to continue to work for Employer, in any capacity,
during such notice period. In such event, Employer shall pay Executive all
compensation in accordance with Section 3.2.3.

3.1.7 For Good Reason by Executive. Executive may, at his option, terminate
Executive’s employment for “Good Reason” by giving a notice of termination to
Employer in the event that, in the absence of events that would support a
termination of Executive for Cause:

(i) there is a material failure of Employer (or successor employer) to pay
Executive’s salary or additional compensation or benefits hereunder in
accordance with this Employment Agreement;

(ii) Executive’s annual Base Salary is materially decreased without his prior
written consent;

(iii) Executive is assigned duties substantially inconsistent with his title and
the responsibilities set forth in Executive’s job description, without
Executive’s prior written consent;

(iv) Executive’s place of employment is changed to a location that is greater
than fifty (50) miles from Executive’s current place of employment which is
contemplated to be 101 Lindenwood Drive, Suite 400, Malvern, Pennsylvania 19355;
or

(v) any other material violation or breach by Employer of this Employment
Agreement.

Notwithstanding the foregoing, none of the events described in clauses (i)
through (v) above shall constitute Good Reason unless Executive shall have
notified Employer in writing describing the event which constitute Good Reason
within thirty (30) days after Executive first becomes aware of such event and
then only if Employer and/or its subsidiaries shall have failed to reasonably
cure such events, if curable, within thirty (30) days after Employer’s receipt
of such written notice and Executive elects to terminate his employment as a
result within thirty (30) days following the end of such thirty (30) day period
(assuming, for the avoidance of doubt, that Employer does not elect to cure).

3.2 Certain Obligations of Employer Following Termination of Executive’s
Employment. Following the termination of Executive’s employment under the
circumstances described below, Employer will pay to Executive, subject to
standard federal and state payroll withholding requirements and in accordance
with its regular payroll practices, the following compensation and provide the
following benefits (provided that the continuing payments of Executive’s
then-current salary, as described below, shall occur no less frequently than
monthly):



5

 



 

3.2.1 Death; Disability; Termination by Employer Without Cause or by Executive
for Good Reason. In the event that Executive’s employment is terminated by
Employer pursuant to Section 3.1.1 (“Death”), Section 3.1.2 (“Disability”),
Section 3.1.4 (“Without Cause by Employer”) or by Executive pursuant to Section
3.1.7 (“Termination by Executive for Good Reason”) hereof, and Executive, or his
estate, as the case may be, executes and does not revoke a separation agreement
containing a release upon such termination, in a form provided by the Employer,
of any and all claims against Employer and all related parties with respect to
all matters arising out of Executive’s employment by Employer, or the
termination thereof (the “Release”) in accordance with Section 3.7, Executive,
or his estate, as the case may be, shall be entitled to the following payments
and benefits, which payments and benefits shall be paid in accordance with this
Section 3.2.1 and Section 3.7:

(i) Continuing payments of Executive’s then-current salary for the Severance
Period, as defined in Section 3.5 herein, payable subject to standard federal
and state payroll withholding requirements in accordance with Employer’s regular
payroll practices on Employer’s normal payroll schedule over the Severance
Period, subject to Section 3.7;  

(ii) Employer shall pay to Executive a lump sum payment equal to the gross sum
of any bonuses or portion thereof for any preceding year or for the year of
termination which have been approved by Employer, but has not been received by
Executive prior to the effective date of termination, less applicable deductions
and withholdings paid in accordance with Section 2.2 but in no event later than
two and one-half (2 1/2) months following the end of the fiscal year to which it
relates. For the avoidance of doubt, (x) Executive does not have to be employed
by Employer on the date such bonuses are approved by Employer to receive such
bonuses; and (y) this provision shall not be construed as guaranteeing the
payment of a bonus for such year(s);

(iii) So long as Executive is eligible, and so long as Executive remains
eligible, for and upon his timely election of coverage under the Consolidated
Omnibus Budget Reconciliation Act of 1985, or, if applicable, state or local
insurance laws (“COBRA”), Employer will continue to pay, directly to the
healthcare provider when due, 100% of the medical, vision and dental coverage
premiums (including employee contributions, if any) until the earlier of (i) the
end of the Severance Period; or (ii) the date when Executive becomes eligible
for substantially equivalent health insurance coverage in connection with new
employment (the “COBRA Payment Period”);  provided that Executive must
immediately notify Employer in the event Executive becomes eligible for coverage
under another employer’s group health plan during the COBRA Payment Period; and
provided further that, if at any time Employer determines, in its sole
discretion, that the payment of the COBRA premiums would result in a violation
of the nondiscrimination rules of Section 105(h)(2) of the Code or any statute
or regulation of similar effect (including but not limited to the 2010 Patient
Protection and Affordable Care Act, as amended by the 2010 Health Care and
Education Reconciliation Act), then in lieu of providing the COBRA premiums for
the remainder of the COBRA Payment Period, Employer will instead pay Executive
on the first day of each month of the remainder of the COBRA Payment Period, a
fully taxable cash payment equal to the COBRA premiums for that month, subject
to applicable tax withholdings, for the remainder of the COBRA Payment Period;
and



6

 



 

(iv) In the event such termination of employment occurs on or within three (3)
months prior to or within twelve (12) months following the effective date of a
Change of Control (as defined herein), Executive shall be entitled to the
additional following payments and benefits:

(1) Continuing payments of Executive’s then-current salary for an additional six
(6) months following the end of the Severance Period, payable subject to
standard federal and state payroll withholding requirements in accordance with
Employer’s regular payroll practices on Employer’s normal payroll schedule over
the six (6) month period immediately following the end of the Severance Period,
subject to Section 3.7;

(2) Continued payment of Executive’s COBRA premiums directly to the healthcare
provider for an additional six (6) months following the end of the Severance
Period, or if earlier, until the date when Executive becomes eligible for
substantially equivalent health insurance coverage in connection with new
employment, subject to the terms, conditions and payment provisions set forth in
Section 3.2.1(iii); and

(3) In the event such termination of employment occurs (A) on or within three
(3) months prior to  the effective date of a Change of Control (as defined
herein), all unvested stock options and other equity awards held by Executive
and outstanding on the effective date of termination shall become fully vested
on the effective date of the Change of Control, or (B) within twelve (12) months
following the effective date of a Change of Control, provided that any surviving
corporation or acquiring corporation assumes Executive’s stock options and/or
other equity awards, as applicable, or substitutes similar stock options or
equity awards for Executive’s stock options and/or equity awards, as applicable,
in accordance with the terms of Employer’s  applicable equity incentive plans,
all such unvested stock options and other equity awards held by Executive and
outstanding on the effective date of termination shall become fully vested on
the date of such termination.  

For purposes of this Agreement, “Change of Control” means, in each case as
approved by the Board and the requisite stockholders of Employer, (i) any
consolidation or merger of Employer with or into any other corporation or other
entity or person, or any other corporate reorganization, in which the
stockholders of Employer immediately prior to such consolidation, merger or
reorganization, own, in the aggregate, less than 50% of the surviving entity’s
voting power and/or outstanding capital stock immediately after such
consolidation, merger or reorganization, or any transaction or series of related
transactions (including any transaction which results from an option agreement
or binding letter of intent with a third party) to which Employer or any of its
stockholders is a party in which in excess of 50% of Employer’s voting power
and/or outstanding capital stock is transferred, or pursuant to which any person
or group of affiliated persons obtains in excess of 50% of Employer’s voting
power and/or outstanding capital stock, excluding any consolidation or merger
effected exclusively to change the domicile of Employer; or (ii) any sale, lease
or other disposition (including through a Board and stockholder approved
division or spin-off transaction) of all or substantially all of the assets of
Employer and/or any of its subsidiaries or any sale, lease, exclusive license
(or substantially exclusive license or agreement) or other disposition of all or
substantially all of Employer’s intellectual property, as reasonably determined
based upon the potential earning power of the assets or intellectual property;
provided, however that none of the following shall

7

 



 

constitute a Change of Control: (A) transfers of capital stock by an existing
stockholder as a result of death or otherwise for estate planning purposes or to
such stockholder’s affiliates or to any of Employer’s other existing
stockholders, and (B) issuances of equity securities of Employer in connection
with financings for working capital and other general corporate purposes.

3.2.2 Termination by Executive Other than For Good Reason: Termination Upon
Non-Renewal by Executive; Termination by Employer for Cause. In the event
Executive’s employment is terminated by Executive other than for Good Reason
pursuant to Section 3.1.5 hereof (“By Executive”) or by Executive pursuant to
Section 3.1.6 hereof (“Termination Upon Non-Renewal”) or by Employer pursuant to
Section 3.1.3 hereof (“Termination by Employer for Cause”), Executive shall be
entitled to no further compensation or other benefits under this Employment
Agreement except as to that portion of any unpaid salary and other benefits
accrued and earned by him hereunder up to and including the effective date of
such termination and to offer COBRA coverage at Executive’s cost pursuant to
applicable law.

3.2.3 Termination Upon Non Renewal by Employer. In the event Executive’s
employment is terminated by Employer pursuant to Section 3.1.6 hereof, then
during the ninety (90)-day notice period of Section 2.4, Employer shall continue
to pay to Executive his then-current annual Base Salary and benefits subject to
standard federal and state payroll withholding requirements and in accordance
with Employer’s regular payroll practices and no later than the effective date
of termination of employment, Employer shall pay to Executive any unpaid salary
accrued and earned by him up to and including the effective date of
termination.  In addition, in the event Executive’s employment is terminated by
Employer pursuant to Section 3.1.6 hereof, then provided Executive executes and
does not revoke a Release in accordance with Section 3.7, Executive shall be
entitled to the following, which payments and benefits shall be paid in
accordance with this Section 3.2.3 and Section 3.7:

(i) continuing payments of Executive’s then-current salary for the Severance
Period payable subject to standard federal and state payroll withholding
requirements in accordance with Employer’s regular payroll practices on
Employer’s normal payroll schedule over the Severance Period, subject to Section
3.7;  

(ii) Employer shall pay to Executive a lump sum payment equal to the gross sum
of any bonuses or portion thereof for any preceding year or for the year of
termination which bonus has been approved by Employer, but has not been received
by Executive prior to the effective date of termination, less applicable
deductions and withholdings paid in accordance with Section 2.2 but in no event
later than two and one-half (2 1/2) months following the end of the fiscal year
to which it relates. For the avoidance of doubt, (x) Executive does not have to
be employed by Employer on the date such bonuses are approved by the Employer to
receive such bonuses; and (y) this provision shall not be construed as
guaranteeing the payment of a bonus for such year(s); and

(iii) So long as Executive is eligible, and so long as Executive remains
eligible, for and upon his timely election of COBRA coverage, Employer will
continue to pay, directly to the healthcare provider when due, 100% of the
medical, vision and dental

8

 



 

coverage premiums (including employee contributions, if any) until the earlier
of (i) the end of the five (5) month period following the effective date of
termination; or (ii) the date when Executive becomes eligible for substantially
equivalent health insurance coverage in connection with new employment (the
“Nonrenewal COBRA Payment Period”); provided that Executive must immediately
notify Employer in the event Executive becomes eligible for coverage under
another employer’s group health plan during the Nonrenewal COBRA Payment Period;
and provided further that, if at any time Employer determines, in its sole
discretion, that the payment of the COBRA premiums would result in a violation
of the nondiscrimination rules of Section 105(h)(2) of the Code or any statute
or regulation of similar effect (including but not limited to the 2010 Patient
Protection and Affordable Care Act, as amended by the 2010 Health Care and
Education Reconciliation Act), then in lieu of providing the COBRA premiums for
the remainder of the Nonrenewal COBRA Payment Period, Employer will instead pay
Executive on the first day of each month of the remainder of the Nonrenewal
COBRA Payment Period, a fully taxable cash payment equal to the COBRA premiums
for that month, subject to applicable tax withholdings, for the remainder of the
Nonrenewal COBRA Payment Period.

3.3 Nature of Payments. All amounts to be paid by Employer to Executive
pursuant to Sections 3.2.1(i) – (iv) and 3.2.3(i) – (iii) are considered by the
parties to be severance payments and are in lieu of, and not in addition to, any
benefits to which Executive may otherwise be entitled under any Employer
severance plan, policy or program.

3.4 Duties Upon Termination.  During the Severance Period,  if there is a
Severance Period applicable to Executive’s termination of employment from
Employer, Executive shall fully cooperate with Employer in all matters relating
to the winding up of Executive’s pending work including, but not limited to, any
litigation in which Employer is involved, and the orderly transfer of any such
pending work to such other employees as may be designated by
Employer.  Notwithstanding the foregoing, such cooperation requirement shall not
unreasonably interfere with his then current employment or business
activities.  With Employer’s prior approval, Executive shall be reimbursed for
all expenses reasonably incurred in connection with such cooperation.  Following
the end of the Severance Period, Executive will be released from any duties and
obligations hereunder (except those duties and obligations set forth in Article
4 hereof).  In the event of termination of Executive’s employment pursuant to
Sections 3.1.1 through 3.1.7 hereof, the obligations of Employer to Executive
will be as set forth in Section 3.2 hereof.

3.5 Severance Period.  “Severance Period” shall mean a period of nine (9)
months beginning on and immediately following the effective date of Executive’s
termination of employment with Employer.

3.6 Release. Notwithstanding any provision of this Employment Agreement to
the contrary, in no event shall the timing of Executive’s execution of the
Release, directly or indirectly, result in Executive designating the calendar
year of payment, and if a payment that is subject to the requirements of Section
409A of the Code and is subject to execution of the Release could be made in
more than one taxable year based on when the Release is executed or becomes
effective, payment shall be made in the later year.



9

 



 

3.7 Commencement of Severance Payments.  The severance payments and
benefits  set forth in Sections 3.2.1(i) – (iv) (Termination by Employer for
Death, Disability, Without Cause, by Executive for Good Reason) and Sections
3.2.3(i) – (iii) (Termination Upon Non-Renewal by Employer) above will not be
paid or provided unless Executive executes and does not revoke the Release and
the Release is enforceable and effective as provided in the Release on or before
the date that is the sixtieth (60th) day following the effective date of
termination (such 60th day, the “Severance Pay Commencement Date”).  No cash
severance payments will be paid pursuant to Sections 3.2.1 or 3.2.3 prior to the
Severance Pay Commencement Date.  On the Severance Pay Commencement Date
Employer will pay in a lump sum the aggregate amount of the cash severance
payments that Employer would have paid Executive through such date had the
payments commenced on the effective date of termination through the Severance
Pay Commencement Date, with the balance paid thereafter on the applicable
schedules described above. Notwithstanding any other provision of this Agreement
to the contrary, it is intended that the payment of severance upon termination
for Good Reason by Executive in accordance with Section 3.1.7 satisfy the safe
harbor set forth in Treasury Regulation Section 1.409A-1(n)(2)(ii)), and any
severance payment made pursuant to this Agreement shall satisfy the exemptions
from the application of Section 409A of the Code provided under Treasury
Regulation Sections 1.409A‑1(b)(4), and 1.409A‑1(b)(9).

4
CONFIDENTIALITY; NON-COMPETITION AND NON-SOLICITATION;

4.1 Confidentiality and Invention Rights. The parties hereto have entered into a
Confidentiality and Invention Rights, Non-Competition and Non-Solicitation
Agreement, which may be amended by the parties from time to time without regard
to this Agreement.  The Confidentiality and Invention Rights, Non-Competition
and Non-Solicitation Agreement contains provisions that are intended by the
parties to survive and do survive termination of this Agreement.

4.2 Remedies. Executive acknowledges and agrees that (a) Employer will
be irreparably injured in the event of a breach by Executive of any of his
obligations under this Article 4; (b) monetary damages will not be an adequate
remedy for any such breach; and (c) in the event of any such breach, the
Employer will be entitled to injunctive relief, in addition to any other remedy
which it may have, and Executive shall not oppose such injunctive relief based
upon the extent of the harm or the adequacy of monetary damages.

5
MISCELLANEOUS PROVISIONS

5.1 Severability. If in any jurisdiction any term or provision hereof is
determined to be invalid or unenforceable, (a) the remaining terms and
provisions hereof shall be unimpaired, (b) any such invalidity or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction, and (c) the invalid or
unenforceable term or provision shall, for purposes of such jurisdiction, be
deemed replaced by a term or provision that is valid and enforceable and that
comes closest to expressing the intention of the invalid or unenforceable term
or provision.



10

 



 

5.2 Execution in Counterparts. This Employment Agreement may be executed in
one or more counterparts, and by the different parties hereto in separate
counterparts, each of which shall be deemed to be an original but all of which
taken together shall constitute one and the same agreement (and all signatures
need not appear on any one counterpart), and this Employment Agreement shall
become effective when one or more counterparts has been signed by each of the
parties hereto and delivered to each of the other parties hereto.

5.3 Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed duly given when delivered by
hand, or when delivered if mailed by registered or certified mail, postage
prepaid, return receipt requested, or private courier service or via facsimile
(with written confirmation of receipt) or email (with written confirmation of
receipt) as follows:

If to Employer, to:

Aclaris Therapeutics, Inc.

101 Lindenwood Drive, Suite 400

Malvern, Pennsylvania 19355

Attention: Kamil Ali-Jackson, Esq.

Email: kalijackson@aclaristx.com

Telephone: 484-324-7933

If to Executive, to:

Frank Ruffo

223 Prince William Way

Chalfont, Pennsylvania 18914

Email: fruffo@aclaristx.com

or to such other address(es) as a party hereto shall have designated by like
notice to the other parties hereto.

5.4 Amendment. No provision of this Employment Agreement may be
modified, amended, waived or discharged in any manner except by a written
instrument executed by Employer and Executive.

5.5 Entire Agreement. This Employment Agreement constitutes the entire
agreement of the parties hereto with respect to the subject matter hereof, and
supersedes all prior agreements and understandings of the parties hereto, oral
or written, with respect to the subject matter hereof, including but not limited
any prior offer letter or written embodiment of the employment relationship
between Executive and Employer and the letter from Employer to Executive
entitled “Change of Control Bonus” dated August 30, 2012. No representation,
promise or inducement has been made by either party that is not embodied in this
Employment Agreement, and neither party shall be bound by or liable for any
alleged representation, promise or inducement not so set forth.

5.6 Applicable Law. This Employment Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Pennsylvania applicable to

11

 



 

contracts made and to be wholly performed therein without regard to its
conflicts or choice of law provisions.

5.7 Headings. The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of this Employment
Agreement.

5.8 Binding Effect; Successors and Assigns. Executive may not delegate his
duties or assign his rights hereunder. This Employment Agreement will inure to
the benefit of, and be binding upon, the parties hereto and their respective
heirs, legal representatives, and successors. Employer may assign this
Employment Agreement to any entity purchasing all or substantially all of the
assets of Employer.

5.9 Waiver, etc. The failure of either of the parties hereto to at any time
enforce any of the provisions of this Employment Agreement shall not be deemed
or construed to be a waiver of any such provision, nor to in any way affect the
validity of this Employment Agreement or any provision hereof or the right of
either of the parties hereto to thereafter enforce each and every provision of
this Employment Agreement. No waiver of any breach of any of the provisions of
this Employment Agreement shall be effective unless set forth in a written
instrument executed by the party against whom or which enforcement of such
waiver is sought, and no waiver of any such breach shall be construed or deemed
to be a waiver of any other or subsequent breach.

5.10 Continuing Effect.  Provisions of this Agreement which by their terms must
survive the termination of this Agreement in order to effectuate the intent of
the parties will survive any such termination, whether by expiration of the
term, termination of Executive’s employment, or otherwise, for such period as
may be appropriate under the circumstances.

5.11 Representations and Warranties of Executive. Executive hereby represents
and warrants to Employer that to the knowledge of Executive, Executive is not
bound by any non-competition or other agreement which would prevent his
performance hereunder.

5.12 Section 409A of the Code. This Employment Agreement is intended to comply
with Section 409A of the Code and its corresponding regulations, or an
exemption, and payments may only be made under this Employment Agreement upon an
event and in a manner permitted by Section 409A of the Code, to the extent
applicable. Payment under this Employment Agreement is intended to be exempt
from Code Section 409A under the “short-teen deferral” exception set forth in
Treasury Regulation Section 1.409A-1(b)(4), to the maximum extent applicable,
and then under the “separation pay” exception set forth in Treasury Regulation
Section 1.409A-1(b)(9), to the maximum extent applicable. All payments to be
made upon a termination of employment under this Agreement may only be made upon
a “separation from service” within the meaning of Treasury Regulation Section
1.409A-1(h) (or any successor provision) (a “Separation from Service”). For
purposes of Code Section 409A, the right to a series of installment payments
under this Agreement shall be treated as a right to a series of separate
payments. In no event may the Executive, directly or indirectly, designate the
calendar year of a payment. If the termination of employment giving rise to the
payments described in Section 3.2.1 is not a Separation from Service, then the
amounts otherwise payable pursuant to

12

 



 

Section 3.2.1 will instead be deferred without interest and paid when Executive
experiences a Separation from Service. Notwithstanding anything in this
Employment Agreement to the contrary or otherwise, with respect to any expense,
reimbursement or in-kind benefit provided pursuant to this Employment Agreement
that constitutes a “deferral of compensation” within the meaning of Section 409A
of the Code and its implementing regulations and guidance, (a) the expenses
eligible for reimbursement or in-kind benefits provided to Executive must be
incurred during the Employment Term (or applicable survival period), (b) the
amount of expenses eligible for reimbursement or in-kind benefits provided to
Executive during any calendar year will not affect the amount of expenses
eligible for reimbursement or in-kind benefits provided to Executive in any
other calendar year, (c) the reimbursements for expenses for which Executive is
entitled to be reimbursed shall be made on or before the last day of the
calendar year following the calendar year in which the applicable expense is
incurred and (d) the right to payment or reimbursement or in-kind benefits
hereunder may not be liquidated or exchanged for any other benefit.
 Notwithstanding any provision to the contrary in this Agreement, if Executive
is deemed by Employer at the time of his Separation from Service to be a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, and
if any of the payments due upon Separation From Service set forth herein and/or
under any other agreement with Employer are deemed to be “deferred
compensation,” then to the extent delayed commencement of any portion of such
payments is required to avoid a prohibited distribution under Section
409A(a)(2)(B)(i) of the Code and the related adverse taxation under Section 409A
of the Code, such payments will not be provided to Executive prior to the
earliest of (i) the expiration of the six (6)-month period measured from the
date of Executive’s Separation From Service with Employer, (ii) the date of
Executive’s death or (iii) such earlier date as permitted under Section 409A of
the Code without the imposition of adverse taxation.  Upon the first business
day following the expiration of such applicable Code Section 409A(a)(2)(B)(i)
period, all payments deferred pursuant to this paragraph will be paid in a lump
sum to Executive, and any remaining payments due will be paid as otherwise
provided in this Agreement or in the applicable agreement.  No interest will be
due on any amounts so deferred.

5.13 Dispute Resolution.    The parties recognize that litigation in federal or
state courts or before federal or state administrative agencies of disputes
arising out of the Executive’s employment with the Employer or out of this
Agreement, or the Executive’s termination of employment or termination of this
Agreement, may not be in the best interests of either the Executive or Employer,
and may result in unnecessary costs, delays, complexities, and uncertainty.  The
parties agree that any dispute between the parties arising out of or relating to
the negotiation, execution, performance or termination of this Agreement or the
Executive’s  employment, including, but not limited to, any claim arising out of
this Agreement, claims under Title VII of the Civil Rights Act of 1964, as
amended, the Civil Rights Act of 1991, the Age Discrimination in Employment Act
of 1967, the Americans with Disabilities Act of 1990, Section 1981 of the Civil
Rights Act of 1966, as amended, the Family Medical Leave Act, the Executive
Retirement Income Security Act, and any similar federal, state or local law,
statute, regulation, or any common law doctrine, whether that dispute arises
during or after employment, shall be settled by binding arbitration in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association; provided however, that this dispute
resolution provision shall not apply to any separate agreements between the
parties that do not themselves specify arbitration as an exclusive remedy. The
location for the arbitration shall be the Philadelphia,
Pennsylvania metropolitan area.  Any award made by such panel shall

13

 



 

be final, binding and conclusive on the parties for all purposes, and judgment
upon the award rendered by the arbitrators may be entered in any court having
jurisdiction thereof. The arbitrators’ fees and expenses and all administrative
fees and expenses associated with the filing of the arbitration shall be borne
by Employer. The parties acknowledge and agree that their obligations to
arbitrate under this Section survive the termination of this Agreement and
continue after the termination of the employment relationship between Executive
and Employer. The parties each further agree that the arbitration provisions of
this Agreement shall provide each party with its exclusive remedy, and each
party expressly waives any right it might have to seek redress in any other
forum, except as otherwise expressly provided in this Agreement.  By election
arbitration as the means for final settlement of all claims, the parties hereby
waive their respective rights to, and agree not to, sue each other in any action
in a Federal, State or local court with respect to such claims, but may seek to
enforce in court an arbitration award rendered pursuant to this Agreement.  The
parties specifically agree to waive their respective rights to a trial by jury,
and further agree that no demand, request or motion will be made for trial by
jury

 

[SIGNATURE PAGE FOLLOWS]



14

 



 

 

 

IN WITNESS WHEREOF, this Employment Agreement has been executed and delivered by
the parties hereto as of the Effective Date.

ACLARIS THERAPEUTICS, INC.

By:

/s/ Neal Walker

 

9/17/15

Name:

Neal Walker

 

Date

Title:

President & CEO

 

 

 

 

 

/s/ Frank Ruffo

 

9/17/15

Frank Ruffo

 

Date

 

 

 

121529865 

15

 

